Citation Nr: 1048376	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  05-06 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus, to include as due 
to a non-service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied entitlement to service connection for tinnitus.

In December 2009, the Board issued a decision denying the 
Veteran's claim of service connection for tinnitus.  The Veteran 
appealed the denial of the tinnitus claim to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 25, 
2010, Joint Motion for Remand (Joint Motion), the parties asked 
that the portion of the Board's December 2009 decision pertaining 
to the tinnitus claim be vacated and the matter be remanded to 
the Board for readjudication and disposition consistent with the 
Joint Motion.  On August 30, 2010, the Court granted the Joint 
Motion and vacated the portion of the December 2009 Board 
decision pertaining to the tinnitus claim, and then remanded the 
case to the Board for readjudication and disposition consistent 
with that Motion.

In the December 2009 decision, the Board also remanded the 
Veteran's claim of service connection for an acquired psychiatric 
disorder for further development.  The development has not yet 
been completed by the Appeals Management Center (AMC) and 
therefore the acquired psychiatric disorder issue will not be 
addressed by the Board in this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has submitted competent statements indicating he has 
tinnitus.  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  See Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  Because, by its very 
nature, it is inherently subjective, the Veteran is competent to 
attest to having it, even as a layman.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

A remand is required in order to afford the Veteran a VA 
examination to determine the etiology of his tinnitus.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  
Such an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record: (1) 
contains competent evidence that the claimant has a current 
disorder, or persistent or recurrent symptoms of disorder; and 
(2) indicates that the disorder or symptoms may be associated 
with the claimant's active military, naval, or air service; but, 
(3) does not contain sufficient medical evidence for VA to make a 
decision on the claim.  Id.  Therefore, an examination is needed 
to determine whether the Veteran's current tinnitus is related to 
his active military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

In light of this matter being remanded, updated VA treatment 
records from the Nashville VA Medical Center (VAMC) should be 
associated with the claims folder.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Also, proper notice should be issued to the Veteran which 
provides an explanation as to the type of evidence that is needed 
to establish a disability rating and an effective date per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Proper notice should be issued to the Veteran 
which should include an explanation as to the 
information or evidence needed to establish a 
disability rating and an effective date, as 
outlined by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran's treatment records from the 
Nashville VAMC for the period August 29, 2007, to 
the present should be associated with the claims 
folder.  If such efforts prove unsuccessful, 
documentation to that effect should be added to 
the claims folder.

3.  AFTER completion of the above, schedule the 
Veteran for a VA examination to determine the 
nature and etiology of his tinnitus.  It is 
imperative that the claims file be made available 
to the examiner in connection with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
test and clinical findings should be clearly 
reported.  After reviewing the claims file and 
examining the Veteran, the examiner should opine 
as to whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's tinnitus had its clinical onset in 
service, or is otherwise related to his period of 
service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinion with 
the service treatment records, post-service 
medical records, and lay statements of the 
Veteran.

4.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
issue of entitlement to service connection for 
tinnitus.  If the benefit sought is not granted 
in full, the Veteran and his representative 
should be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


